DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 7-11, 16-20, 25, 29, 39, 64-66, 69, and 72-75 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/15/2022 are acknowledged.  Claims 8-10 and 66 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1, 2, 7, 11, 16-20, 25, 29, 39, 64, 65, 69, and 72-75.
Applicants' arguments, filed 04/15/2022, have been fully considered and they are deemed to be persuasive regarding Garcia-Gimenez et al. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, 16-20, 25, 29, 39, 64, 65, 69 and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Frataxin deficiency induces Schwann cell inflammation and death, Biochimica et Biophysica Act, 2009, 1792, pp. 1052-1061) in view of Fisk et al. (Therapeutic Potential of p38 MAP Kinase Inhibition in the Management of Cardiovascular Disease, Am J Cardiovasc Drugs, 2014, 14, pp. 155-165).
Rejection
Lu is drawn towards the effect of frataxin deficiency, which is characteristic of Friedrich’s ataxia, on dorsal root ganglia or Schwann cells (see abstract).  Lu teaches that “Among several types of anti-inflammatory drugs tested, only dexamethasone, SB203580 and SKF86002 (2 specific inhibitors of p38 MAP kinase) partially rescued the death of frataxin-deficient Schwann cells. Both dexamethasone and SB203580 significantly decreased the number of floating cells and increased cell viability (Fig. 8).”  (pg. 1058, left column, second paragraph).  Lu teaches that “In Friedreich's ataxia patients, microscopic examinations of autopsied heart samples have revealed evidences of myocarditis with leukocyte infiltrations [41–43], suggesting that inflammation may play a role in the progressive cardiomyopathy in FRDA.”
Lu does not teach a method of treating Friedreich's ataxia by administering Losmapimod.
Fisk et al. teaches the use of p38 MAPK inhibitors in the treatment of inflammatory conditions such as chronic obstructive pulmonary disease (COPD) and atherosclerosis in humans (see abstract).  Fisk et al. teaches Losmapimod as a potent, selective p38α/β MAPK inhibitor that is in the active clinical phase of development as an anti-inflammatory drug in different therapeutic areas (pg. 159, right column, second paragraph).  As a consequence it would follow that Losmapimod would be administered in a pharmaceutical formulation with a carrier and in vivo.  Fisk also teaches another p38 MAPK inhibitor, PH797804 (see Table 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Friedreich's ataxia by administering Losmapimod, as suggested by Fisk, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Losmapimod is taught as a potent, selective p38α/β MAPK inhibitor by Fisk, and such inhibition would provide an anti-inflammatory effect as a possible therapeutic target of Friedreich's ataxia as well as increase cell viability as taught by Lu, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the inhibitor is administered in combination with one or more additional p38 MAPK inhibitors, Fisk also teaches another p38 MAPK inhibitor, PH797804 (see Table 2), and one of ordinary skill in the art would have been motivated to do combine such agents since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine losmapimod and PH797804 cojointly in a formulation to treat Friedreich’s ataxia.
Regarding the limitation further comprising decreasing the level of oxidative stress, decreasing the level of mitochondrial iron, and/or increasing the level of mitochondrial production of adenosine triphosphate (ATP) in the cell, and further comprising decreasing cytokine expression or secretion, wherein the cytokine is in the group consisting of IL6 (IL-6), IL8 (IL-8), GM-CSP, RANTES, ILl-beta (IL-1-beta), VEGF, MCP-1, IPlO (IP-10), and GRO, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 66).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Conclusion
Claims 1, 2, 7, 11, 16-20, 25, 29, 39, 64, 65, 69, and 72-75 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629